        Case: 1:19-cv-00384 Document #: 1 Filed: 01/18/19 Page 1 of 13 PageID #:1



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND           )
SOUTHWEST AREAS HEALTH AND              )
WELFARE FUND; and ARTHUR H.             )
BUNTE, JR., as Trustee,                 )
                                        )
                         Plaintiffs,    )                     Case No. 19 CV 0384
          v.                            )
                                        )                     Judge
DEBRA J. GAYNOR, an individual;         )
ARTURO A. ARMAND, ESQ., an              )                     Magistrate Judge
individual; and ARMAND & DIEGUEZ, P.A., )
a Florida profit corporation,           )
                                        )
                         Defendants.    )
                                        )

                                              COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Health and Welfare Fund and

Arthur H. Bunte, Jr., one of the Fund’s present trustees, allege as follows:

                                         Jurisdiction and Venue

          1.        This action is brought and maintained in accordance with the provisions of the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq., and is

an equitable action to enforce the terms of an employee welfare benefit plan.

          2.        This Court has jurisdiction over this action under Sections 502(e)(1) and 502(f) of

ERISA, 29 U.S.C. §§ 1132(e)(1) and 1132(f), because the Plaintiffs seek equitable relief under

Title I of ERISA. This Court also has jurisdiction under 28 U.S.C. § 1331, because this action

arises under the laws of the United States.

          3.        Venue is proper in this Court under Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), because an action under Title I of ERISA may be brought in the district where a plan


T: 572949 / 19810005 / 1/18/2019                   -1-
        Case: 1:19-cv-00384 Document #: 1 Filed: 01/18/19 Page 2 of 13 PageID #:2



is administered—in this case, the Northern District of Illinois.

                                                  Parties

          4.        Central States, Southeast and Southwest Areas Health and Welfare Fund (the

“Fund”) is an employee welfare benefit plan as that term is defined in Section 3(1) of ERISA, 29

U.S.C. § 1002(1), and is administered from its principal and exclusive offices located in Rosemont,

Cook County, Illinois.

          5.        The Fund is primarily funded by contributions remitted by multiple participating

employers pursuant to negotiated collective bargaining agreements with local unions affiliated

with the International Brotherhood of Teamsters (“IBT”). All principal and income from such

contributions and investments thereof is held and used for the exclusive purpose of providing

health and welfare benefits to the Fund’s participants and beneficiaries and paying the Fund’s

administrative expenses.

          6.        Plaintiff Arthur H. Bunte, Jr. is a trustee and a fiduciary of the Fund as defined in

Section 3(21) of ERISA, 29 U.S.C. § 1002(21). Pursuant to Section 502(a)(3) of ERISA, 29 U.S.C.

§ 1132(a)(3), Mr. Bunte is authorized to bring this action on behalf of the Fund in his capacity as

trustee and fiduciary.

          7.        Matthew S. Gaynor is an individual who resides in Loxahatchee, Florida. During

the times relevant to this Complaint, Matthew S. Gaynor was covered by the Fund’s Plan

Document (the “Plan”) as an employee who worked under an IBT Union collective bargaining

agreement, which required Matthew S. Gaynor’s employer to pay contributions on his behalf to

the Fund for the purpose of providing him and his dependents with health and welfare coverage,

including medical benefits.




T: 572949 / 19810005 / 1/18/2019                    -2-
        Case: 1:19-cv-00384 Document #: 1 Filed: 01/18/19 Page 3 of 13 PageID #:3



          8.        Defendant Debra J. Gaynor (“Ms. Gaynor”) is an individual who resides in

Loxahatchee, Florida. During all times relevant to this Complaint, Ms. Gaynor was covered by the

Plan as the spouse and covered dependent of Matthew S. Gaynor.

          9.        Defendant Arturo A. Armand, Esq. (“Mr. Armand”) is an attorney who practices

law in the State of Florida where he is employed by Armand & Dieguez, P.A.

          10.       Defendant Armand & Dieguez, P.A. (“Armand & Dieguez”) is a law firm operating

out of Miami, Florida.

          11.       For periods of time relevant to this Complaint, Mr. Armand represented Ms. Gaynor

in a State of Florida workers’ compensation case that Ms. Gaynor brought against her employer,

Saks Fifth Avenue, seeking to recover from on-the-job injuries she suffered on or about October

17, 2015 (the “Workers’ Compensation Case”).

                                         Relevant Plan Provisions

          12.       Any health and welfare coverage extended by the Fund is subject to the terms,

conditions, and limitations upon the payment of benefits stated in the Plan. A copy of the Plan is

attached hereto as Exhibit A.

          13.       Section 4.03 of the Plan states, in relevant part:

          A Covered Individual shall not be entitled to payment on a claim for any charge
          incurred for any treatment or service for any illness or injury which is sustained as
          a result of any enterprise or occupation for wage or profit or is an illness or injury
          of the type covered by any applicable Workers’ Compensation Act or similar law
          providing benefits to employees for on-the-job injuries.

See Exhibit A, p. 31.

          14.       Section 11.14 of the Plan establishes and discusses the Fund’s subrogation rights

with respect to benefits paid on behalf of covered individuals.

          15.       Section 11.14(a) of the Plan states, in relevant part, as follows:


T: 572949 / 19810005 / 1/18/2019                     -3-
        Case: 1:19-cv-00384 Document #: 1 Filed: 01/18/19 Page 4 of 13 PageID #:4



          The Fund, whenever it makes any payment for any benefits on behalf of a Covered
          Individual or other person related to any illness, injury or disability (collectively
          and separately “Disability”) of the person, is immediately subrogated and vested
          with subrogation rights (“Subrogation Rights”) to all present and future rights of
          recovery (“Loss Recovery Rights”) arising out of the Disability which that person
          . . . may have. The Fund’s Subrogation Rights extend to all Loss Recovery Rights
          of the Covered Individual. The Loss Recovery Rights of the Covered Individual
          include, without limitation, all rights based upon any one or more of the following:

                    (1)            Any act or omission by any person or entity . . .

                    (2)            Any policy . . . for any insurance, indemnity or reimbursement . . .
                                   including every . . . form of no-fault liability insurance, personal-
                                   injury-protection insurance, financial responsibility insurance,
                                   uninsured and/or underinsured motorist insurance and any casualty
                                   liability insurance or medical payments coverage. . . .

See Exhibit A, p. 60.

          16.       Section 11.14(b) of the Plan states, in part:

          The Covered Individual shall fully cooperate with the Fund in enforcement of the
          Fund’s Subrogation Rights, shall make prompt, full, accurate and continuous
          disclosures to the Fund’s representatives of all information about all circumstances
          of his/her Disability and about all other specifics of his/her Loss Recovery Rights .
          . . and shall refrain from any act or omission that would to any extent prejudice or
          impair the Fund’s Subrogation Rights or seek to prejudice or impair the Fund’s
          Subrogation Rights.

See Exhibit A, pp. 60-61.

          17.       Section 11.14(c) of the Plan states:

          The payment by the Fund for any benefits on behalf of a Covered Individual related
          to his/her Disability, and the simultaneous creation of the Fund’s Subrogation
          Rights to the full extent of present and future payments, shall by itself (without any
          documentation from, or any act by, the Covered Individual) result in an immediate
          assignment to the Fund of all right, title and interest of the Covered Individual to
          and in any and all of his/her Loss Recovery Rights to the extent of such payments,
          and said payment by the Fund on behalf of a Covered Individual shall be deemed
          to constitute the Covered Individual’s direction to his/her attorneys and other
          representatives to reimburse the full amount of the Fund’s Subrogation Rights, from
          any settlement proceeds or other proceeds (collectively “Proceeds”) which are paid
          to the attorneys or representatives for or on behalf of the Covered Individual, before
          the Covered Individual receives any Proceeds in full or partial satisfaction of his/her


T: 572949 / 19810005 / 1/18/2019                           -4-
        Case: 1:19-cv-00384 Document #: 1 Filed: 01/18/19 Page 5 of 13 PageID #:5



          Loss Recovery Rights, and before any fees or expenses are paid, including
          attorneys’ fees.

See Exhibit A, p. 61.

          18.       Section 11.14(d) of the Plan states:

          No Covered Individual (including his/her attorneys and other representatives) is
          authorized to act on behalf of the Fund with respect to the Fund’s Subrogation
          Rights, or to receive any payment or reimbursement on behalf of the Fund or to
          release or impair the Fund’s Subrogation Rights to any extent. The Fund is entitled
          to receive payment and reimbursement in the full amount of the Fund’s Subrogation
          Rights before the Covered Individual receives any Proceeds in full or partial
          satisfaction of his/her Loss Recovery Rights and before any fees or expenses are
          paid, including attorneys’ fees. If the Fund is vested with Subrogation Rights
          pursuant to this Section 11.14, then, before the Covered Individual receives any
          Proceeds, the Covered Individual, and every person and entity that provides any
          recovery of Proceeds to or on behalf of a Covered Individual, are obligated to cause
          all such Proceeds to be paid primarily and directly to the Fund until the Fund has
          received full payment and reimbursement of the Fund’s Subrogation Rights.

See Exhibit A, p. 61.

          19.       Section 11.14(e) of the Plan states, in relevant part:

          If at any time, either before or after the Fund becomes vested with Subrogation
          Rights pursuant to this Section 11.14, a Covered Individual . . . directly or indirectly
          receives any Proceeds as full or partial satisfaction of his/her Loss Recovery Rights
          . . . the Fund shall be vested with each of the following mutually independent rights:

                    (4)        The right, at any time after the Fund becomes vested with
                               Subrogation Rights, to prosecute a civil action against the Covered
                               Individual and/or against any person and/or any other entity
                               (including any insurance company) which the Fund claims to be
                               responsible, in whole or in part, to provide payment or
                               reimbursement to the Fund of the unrecovered amount of the Fund’s
                               Subrogation Rights.

See Exhibit A, pp. 61-62.

          20.       Section 11.14(f) of the Plan states, in relevant part, that the Fund “may assert a lien,

for recovery of the Fund’s Subrogation Rights against any person or entity.” See Exhibit A, p. 62.




T: 572949 / 19810005 / 1/18/2019                      -5-
        Case: 1:19-cv-00384 Document #: 1 Filed: 01/18/19 Page 6 of 13 PageID #:6




          21.       Section 11.14(g) of the Plan states:
          The Fund shall not be financially responsible for any expenses, including attorneys’
          fees, incurred by or on behalf of a Covered Individual in the enforcement of his/her
          Loss Recovery Rights, except to the extent such responsibility is formally accepted
          by written agreement of an authorized Fund representative.

See Exhibit A, p. 62.

          22.       Section 11.14(h) of the Plan states, in relevant part:

          The Fund is authorized but not required to bring civil actions in enforcement of the
          Fund’s Subrogation Rights, including direct actions (as subrogee or otherwise)
          against any person, entity, or Responsible Person which the Fund claims to be
          responsible, in whole or in part, to provide payment or compensation or
          reimbursement to the Fund of the unrecovered amount of the Fund’s Subrogation
          Rights, and including actions against any person, entity, or Responsible Person to
          enjoin any act or practice which violates any terms of the Plan, the Fund’s
          Subrogation Rights and/or to obtain other appropriate equitable relief to redress
          such violations and/or to enforce the Fund’s Subrogation Rights. A Responsible
          Person is any person or entity, including attorneys or other representatives of a
          Covered Individual in any claim for damages for a Disability suffered by the
          Covered Individual, resulting from any act or omission of another person or entity,
          and who receives any Proceeds, by way of settlement or award from said claim for
          damages.

See Exhibit A, p. 62.

          23.       Section 11.14(h) of the Plan also states, in relevant part:

          If such a civil action is filed by the Fund and the Fund prevails in any amount on
          any of its claims, all persons, entities and Responsible Person(s) against whom such
          action is filed shall jointly and severally be responsible for all costs and expenses,
          including attorneys’ fees, incurred by the Fund in connection with or related to such
          civil action.

See Exhibit A, p. 62.

          24.             Section 11.14(j) of the Plan states, in relevant part:

          The Fund’s entitlement to full payment and reimbursement of its Subrogation
          Rights is absolute and unqualified, and is not to be reduced or impaired by the
          relationship of the gross or net amount of the Proceeds to the aggregate monetary
          damages sustained, or claimed to be sustained, by the Covered Individual in
          connection with the Disability related to his/her Loss Recovery Rights. The Fund’s
T: 572949 / 19810005 / 1/18/2019                       -6-
        Case: 1:19-cv-00384 Document #: 1 Filed: 01/18/19 Page 7 of 13 PageID #:7



          Subrogation Rights are not in any way subordinate to or affected by any ‘make
          whole’ rule. . . . The Fund’s Subrogation Rights are not in any way subordinate to
          or affected by any ‘common fund’ principle or factor – sometimes described as the
          equitable concept of a ‘common fund’ which governs the allocation of attorney’s
          fees in any case in which a lawyer hired by one party creates through his/her efforts
          a fund in which others are entitled to share as well – the acceptance of plan benefits
          from the Fund entirely subordinates the Loss Recovery Rights of the Covered
          Individual to the Subrogation Rights of the Fund (without any ‘common fund’
          reduction or other reduction of those Subrogation Rights). . . .

 See Exhibit A, p. 63 (emphasis in original).

          25.       Section 11.11 of the Plan states, in relevant part:

          The Fund shall be entitled to assert a lien against third parties, insurers and attorneys
          when necessary to protect the rights of the beneficiaries of the Plan or when
          necessary to protect the Fund’s rights to recover any reimbursements provided for
          by the terms of this Plan.

See Exhibit A, p. 59.

                                         Background Information

          26.       Ms. Gaynor claims that on or about October 17, 2015, she suffered on-the-job

injuries while working for Saks Fifth Avenue.

          27.       Because Saks Fifth Avenue disputed whether Ms. Gaynor was entitled to workers’

compensation benefits for her on-the-job injuries, Ms. Gaynor requested that the Fund pay medical

benefits related to her on-the-job injuries.

          28.       The Fund paid $12,617.44 on Ms. Gaynor’s behalf for medical expenses incurred

relating to her on-the-job injuries. A copy of the Fund’s paid claims history for Ms. Gaynor’s

medical expenses is attached hereto as Exhibit B.

          29.       Upon information and belief, Ms. Gaynor and Mr. Armand settled the Worker’s

Compensation Case against Saks Fifth Avenue for $175,000.00 (the “Settlement”).

          30.       Upon information and belief, Ms. Gaynor and/or Mr. Armand is now in possession

of the proceeds of the Settlement.

T: 572949 / 19810005 / 1/18/2019                     -7-
        Case: 1:19-cv-00384 Document #: 1 Filed: 01/18/19 Page 8 of 13 PageID #:8



          31.       Upon information and belief, as a result of the Settlement, Mr. Armand and/or

Armand & Dieguez may have received or retained in a client trust account or in an escrow account

a sum sufficient to satisfy all or part of the Fund’s unreimbursed medical expenses.

          32.       Upon information and belief, as a result of the Settlement, Mr. Armand and/or

Armand & Dieguez may have, in violation of § 11.14(d) of the Plan, distributed to Mr. Armand or

received from Saks Fifth Avenue directly an attorney’s fee and caused the balance of the

Settlement, less expenses, to be distributed to Ms. Gaynor.

          33.       Mr. Armand is required by the Florida Bar Rules Regulating Trust Accounts to

safeguard properties of third persons. Rule 5-1.1(a)(1) states, in relevant part:

          A lawyer must hold in trust, separate from the lawyer’s own property, funds and
          property of clients or third persons that are in a lawyer’s possession in connection
          with a representation.

Florida Bar Rules Regulating Trust Accounts, Rule 5-1.1(a)(1).

          34.       Rule 5-1.1(e) states:

          On receiving funds or other property in which a client or third person has an interest,
          a lawyer must promptly notify the client or third person. Except as stated in this
          rule or otherwise permitted by law or agreement with the client, a lawyer must
          promptly deliver to the client or third person any funds or other property that the
          client or third person is entitled to receive and, on request by the client or third
          person, must promptly render a full accounting regarding the property.

Florida Bar Rules Regulating Trust Accounts, Rule 5-1.1(e).

          35.       Rule 5-1.1(f) states, in relevant part:

          When in the course of representation a lawyer is in possession of property in which
          2 or more persons (1 of whom may be the lawyer) claim interests, the property must
          be treated by the lawyer as trust property, but the portion belonging to the lawyer
          or law firm must be withdrawn within a reasonable time after it becomes due unless
          the right of the lawyer or law firm to receive it is disputed, in which event the
          portion in dispute must be kept separate by the lawyer until the dispute is resolved.

Florida Bar Rules Regulating Trust Accounts, Rule 5-1.1(f).


T: 572949 / 19810005 / 1/18/2019                      -8-
        Case: 1:19-cv-00384 Document #: 1 Filed: 01/18/19 Page 9 of 13 PageID #:9



          36.       Despite demanding reimbursement, the Fund has not received any payment from

any of the Defendants.

                   Count I: Imposition of an Equitable Lien and Constructive Trust
                                  on the Proceeds of the Settlement

          37.       Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 36 of this Complaint as though fully set forth herein.

          38.       Pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), Plaintiffs bring

Count I to obtain appropriate equitable relief against the Defendants.

          39.       Upon information and belief, one or more of the Defendants are in possession of a

specifically identifiable fund of $12,617.44, in the amount of the Fund’s subrogation lien asserted

on the Settlement.

          40.       Under Section 11.14 of the Plan, the Fund has established an equitable lien in the

specifically identifiable amount of $12,617.44 against Mr. Armand and Armand & Dieguez (to the

extent that settlement funds subject to the lien are maintained in a client trust account or in an

escrow account or have been distributed to Mr. Armand as an attorney’s fee) and/or Ms. Gaynor

(to the extent that settlement funds subject to the lien have been disbursed to Ms. Gaynor or are

being held for her benefit in a client trust account or escrow account).

          41.       The $12,617.44 held by one or more of the Defendants, and upon which the Fund

is entitled to an equitable lien, is to be held in constructive trust by the Defendants for the Fund to

the extent of the Fund’s lien.

          42.       Based upon the equitable lien and the constructive trust, the Defendants stand in a

fiduciary relationship to the Fund with respect to the value of such lien and trust, and the

Defendants may not dispose of assets subject to that lien or violate fiduciary duties relating to

those assets.
T: 572949 / 19810005 / 1/18/2019                   -9-
    Case: 1:19-cv-00384 Document #: 1 Filed: 01/18/19 Page 10 of 13 PageID #:10



       WHEREFORE, the Plaintiffs request the following relief:

       (a)     Equitable remedies against the Defendants and in favor of the Plaintiffs, pursuant

to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), in the form of:

                i.         Imposition of an equitable lien and a constructive trust upon the funds

                           from the Settlement held by the Defendants, to the extent of the Fund’s

                           lien (plus interest), as identified in this Complaint;

               ii.         Enforcement of the Fund’s equitable lien in the amount of $12,617.44

                           (plus interest) against assets belonging to the Plaintiffs and held by the

                           Defendants, as identified in this Complaint;

              iii.         Enjoinment of the Defendants from disposing of any funds held in

                           constructive trust for the Plaintiffs, until such time as the Fund’s

                           equitable lien together with all attorneys’ fees and costs incurred by

                           Plaintiffs in connection with this action have been satisfied in full;

       (b)     That this Court retain jurisdiction to enforce the equitable remedies sought by the

Plaintiffs in this Complaint, until such time as the Fund’s equitable lien has been satisfied in full;

       (c)      An award of attorneys’ fees and costs; and

       (d)      Such further or different relief as this Court may deem proper and just.

        Count II: Enforcement of the Plan (Subrogation Lien & Constructive Trust)

       43.     Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 36 of this Complaint as though fully set forth herein.

       44.     Pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), Plaintiffs bring

Count II to enforce the terms of the Plan.

       45.     The Plan grants the Fund reimbursement and subrogation rights, and requires the

repayment by any responsible party (including the Defendants) of covered medical benefits paid
T: 572949 / 19810005 / 1/18/2019            - 10 -
      Case: 1:19-cv-00384 Document #: 1 Filed: 01/18/19 Page 11 of 13 PageID #:11



by the Fund on behalf of a covered individual.

          46.       Thus, under the terms of the Plan, the Fund is entitled to reimbursement from the

Defendants in the amount $12,617.44, representing the unreimbursed funds paid by the Fund on

behalf of Ms. Gaynor for medical expenses incurred as a result of her on-the-job injuries, before

any proceeds of the Settlement, including attorneys’ fees, are paid to the Defendants.

          47.       To date, the Defendants have failed to pay any reimbursement to the Fund from the

proceeds of the Settlement, and the full amount (i.e., $12,617.44) of the Fund’s subrogation lien is

unreimbursed.

          WHEREFORE, the Plaintiffs request the following relief:

          (a)       Equitable remedies against the Defendants and in favor of the Plaintiffs, pursuant

to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), in the form of:

                     i.            An order enforcing the Plan and enjoining the Defendants from

                                   violating the Plaintiffs’ subrogation rights as established by the Plan,

                                   including an order requiring reimbursement in the amount of the Fund’s

                                   subrogation lien of $12,617.44 (plus interest);

                    ii.            Enjoinment of the Defendants from disposing of any Settlement funds

                                   in the identifiable amount of $12,617.44 (plus interest) against assets

                                   held by the Defendants as described in this Complaint, until such time

                                   as the Plaintiffs’ subrogation rights as established by the Plan have been

                                   satisfied in full;

                   iii.            Imposition of an equitable lien and a constructive trust upon the funds

                                   from the Settlement held by the Defendants, to the extent of the Fund’s

                                   lien (plus interest), as identified in this Complaint;


T: 572949 / 19810005 / 1/18/2019                        - 11 -
      Case: 1:19-cv-00384 Document #: 1 Filed: 01/18/19 Page 12 of 13 PageID #:12



          (b)         That this Court retain jurisdiction to enforce the equitable remedies sought by the

Plaintiffs in this Complaint, until such time as the Plaintiffs’ subrogation rights as established by

the Plan have been satisfied in full;

          (c)         An award of attorneys’ fees and costs; and

          (d)         Such further or different relief as this Court may deem proper and just.

                                   Count III – Breach of Fiduciary Duty

          48.       Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 36 of this Complaint as though fully set forth herein.

          49.       Upon information and belief, one or more of the Defendants are in possession of

assets, which in equity and good conscience are property of the Fund, an employee welfare benefit

plan, because the Defendants refuse to reimburse the Fund the amount of the Fund’s lien on the

proceeds of the Settlement meant to be paid to the Fund. The Defendants thereby owe an obligation

under Section 404 of ERISA, 29 U.S.C. § 1104, to discharge their fiduciary duties to the Fund

regarding those assets, hold said assets in constructive trust for the Fund, and reimburse the full

amount owed to the Fund, upon demand by the Fund.

          50.       Notwithstanding that the Fund has demanded full repayment of assets, consisting

of the medical benefits that the Fund has paid on behalf of Ms. Gaynor in the amount of

$12,617.44, the Defendants have refused to reimburse the Fund any of those assets constructively

held by them. Therefore, the Defendants have breached their fiduciary duties and are liable to the

Fund for that breach under Section 409 of ERISA, 29 U.S.C. § 1109. The Defendants are thus

required to hold the assets for the exclusive purpose of providing benefits to participants and

beneficiaries of an employee welfare benefit plan and are liable to the Fund.

          51.       The Defendants’ refusal to reimburse the Fund for the medical benefits it has paid


T: 572949 / 19810005 / 1/18/2019                     - 12 -
      Case: 1:19-cv-00384 Document #: 1 Filed: 01/18/19 Page 13 of 13 PageID #:13



on behalf of Ms. Gaynor constitutes a breach of Defendants’ fiduciary duties. The Defendants hold

property of an employee welfare benefit plan as constructive trustees and those assets must only

be used for the purpose of providing benefits to participants and beneficiaries of the Fund

according to the terms of the Plan.

          WHEREFORE, the Plaintiffs request the following relief:

          (a)       Equitable relief under Section 502(a)(2) of ERISA, 29 U.S.C. § 1132(a)(2), to

remedy the Defendants’ fiduciary breach and violation of Section 409 of ERISA, 29 U.S.C. §

1109, in the form of an injunction requiring the Defendants to reimburse the Plaintiffs $12,617.44,

plus interest;

          (b)       Attorneys’ fees and costs in favor of the Plaintiffs and against the Defendants;

          (c)       That this Court retain jurisdiction to enforce the equitable remedy sought by the

Plaintiffs, for such period of time as is required, until the Defendants reimburse the Plaintiffs the

amount of $12,617.44, plus interest; and

          (d)       That this Court enter any further orders which are reasonable and just to effectuate

the equitable remedy requested herein.

                                                            Respectfully submitted,

                                                            /s/ Brandon A. Buyers
                                                            Brandon A. Buyers (ARDC #06312454)
                                                            CENTRAL STATES FUNDS
                                                            Law Department
                                                            9377 W. Higgins Road, 10th Floor
                                                            Rosemont, Illinois 60018
                                                            847-939-2464
                                                            bbuyers@centralstatesfunds.org

January 18, 2019                                            ATTORNEY FOR PLAINTIFFS




T: 572949 / 19810005 / 1/18/2019                   - 13 -
